Exhibit 10.23

DONEGAL MUTUAL INSURANCE COMPANY

DONEGAL GROUP INC.

2020 ANNUAL EXECUTIVE INCENTIVE PLAN

Purpose

The 2020 Annual Executive Incentive Plan (this “Plan”) provides for the payment
of performance-based bonuses to Plan participants based upon the Donegal
Insurance Group’s achievement of performance objectives for individual
performance measures according to the weighting assigned to each performance
measure.

The performance objectives correlate to incentive levels that represent
percentages of a participant’s 2020 base salary (as defined in this Plan). The
potential bonuses available for Plan participants with respect to the
performance measures will be based on the incentive levels, performance
objectives and weighting percentages as outlined in Appendix 1. The Compensation
Committee of the Boards of Directors of Donegal Mutual Insurance Company and
Donegal Group Inc. (the “Committee”) shall have the sole and absolute discretion
to interpret and apply the terms of this Plan, including, but not limited to,
the determination of the achievement of the performance objectives of Appendix
1.

Scope

The performance measures and objectives, unless otherwise specified, relate to
the statutory financial results of the Donegal Insurance Group, which includes
the following legal entities for the purposes of this Plan:

Donegal Mutual Insurance Company

Atlantic States Insurance Company

Michigan Insurance Company

Mountain States Commercial Insurance Company

Mountain States Indemnity Company

Peninsula Indemnity Company

Peninsula Insurance Company

Southern Insurance Company of Virginia

Southern Mutual Insurance Company

Performance Measures

Commercial Lines Premium Growth—annual growth in commercial lines direct
premiums written compared to the previous calendar year total.

Personal Lines Premium Growth—annual growth in personal lines direct premiums
written compared to the previous calendar year total.

Adjusted Statutory Combined Ratio—reported statutory combined ratio excluding
any catastrophe adjustment, all executive incentive plan bonus accruals and a
stock option expense adjustment (see definitions below).

Operating Return on Equity—Donegal Group Inc.’s consolidated GAAP net income
divided by average GAAP stockholders’ equity excluding accumulated other
comprehensive income or loss (average of current year-end and prior year-end
values).

Bonus Formula

Each participant in this Plan shall be eligible to receive a bonus that
represents the sum of the performance bonuses such participant earns for each
respective performance measure. Each performance bonus shall be calculated by
multiplying the participant’s 2020 base salary, as defined in this Plan, by the
bonus percentage that correlates to the incentive level achieved and multiplying
that result by the weighting percentage assigned to the respective performance
measure. The calculation methodology is illustrated below:

 

  •  

Base Salary x Incentive Level Bonus % x Weighting % = Performance Bonus

 

  •  

Sum of Performance Bonuses = Total Bonus Earned



--------------------------------------------------------------------------------

No bonus is payable under this Plan unless the employee and managers of Donegal
Mutual Insurance Company qualify for bonuses under their respective incentive
plans.

The Committee shall have the sole and absolute discretion to calculate Plan
participant bonuses under this Plan, including, but not limited to, the
interpretation of the achievement and application of the performance measures as
set forth in Appendix 1.

Key Definitions

Base Salary—total wages as reported on a participant’s W-2 for 2020, excluding
any taxable fringe benefits, short and long-term disability pay, gains from
exercise of stock options and prior-year bonus.

Statutory Combined Ratio—sum of the net loss and loss expense ratio (net losses
and loss expenses incurred divided by net premiums earned), the expense ratio
(underwriting expenses less installment fee income divided by net premiums
written) and the dividend ratio (policyholder dividends incurred divided by net
premiums earned).

Catastrophe Adjustment—an adjustment will be provided to the statutory combined
ratio for the purpose of this Plan to limit the net effect of up to two
catastrophe events. For purposes of this provision, a catastrophe event is
defined as an event for which the Property Claims Services unit of Insurance
Services Office issues a catastrophe serial number and for which the net effect
to the Donegal Insurance Group exceeds $5 million when aggregating losses
incurred, loss expenses incurred and reinstatement premiums. The statutory
combined ratio for the purposes of this Plan will be charged with:

 

  •  

The first $5 million of the net effect of a catastrophe

 

  •  

One-half of the amount between $5 million and $10 million

 

  •  

None of the net effect above $10 million

In the event that more than two catastrophe events, as defined above, occur
within the calendar year, the statutory combined ratio for the purposes of this
Plan will be charged with all of the net effect of the third and subsequent
catastrophe events.

Stock Option Expense Adjustment—an adjustment will be provided to statutory
combined ratio for the purpose of this Plan to remove the effect of stock option
compensation expense included in the statutory financial statements.

Additional Provisions

 

1.

Participants must be employed by Donegal Mutual Insurance Company on or before
October 1, 2020 to be eligible to participate in this Plan. Participants must be
employed by Donegal Mutual Insurance Company on December 31, 2020 in order to
receive a bonus payment under this Plan. The Committee shall have the sole and
absolute discretion to determine eligibility for participation in this Plan.

 

2.

Any bonuses earned under this Plan shall be paid prior to March 15, 2021.

 

3.

Approved participants in this Plan are listed in Appendix 1. Any changes to the
participants in this Plan and the incentive levels for such participants must be
approved by the Committee.

 

4.

This Plan provides for a discretionary pool calculated in similar fashion to the
bonuses for Plan participants using a “base salary” equivalent of $500,000. The
discretionary pool may be allocated among participants in this Plan or other
officers, managers or employees in the sole discretion of the Committee. The
President shall provide a recommendation to the Committee with respect to high
performers who should be considered for allocations from the discretionary pool.

 

5.

Payment of bonuses under this Plan may be capped by the Committee in their sole
discretion.



--------------------------------------------------------------------------------

Appendix 1

The participants and incentive levels for the 2020 Annual Executive Incentive
Plan are as follows:

 

     Named
Executive
Officer of                                                       Incentive
Levels—Bonus % of Salary  

Participants

   DGI    Threshold      Level 1      Level 2      Target      Level 3     
Level 4      Maximum  

Kevin G. Burke

   *      40        50        60        70        80        90        100  

Jeffrey D. Miller

   *      40        50        60        70        80        90        100  

Richard G. Kelley

   *      40        50        60        70        80        90        100  

Sanjay Pandey

   *      40        50        60        70        80        90        100  

Daniel J. Wagner

   *      40        50        60        70        80        90        100  

Kristi S. Altshuler

        30        40        50        60        70        80        90  

William A. Folmar

        30        40        50        60        70        80        90  

Christina M. Hoffman

        30        40        50        60        70        80        90  

Robert R. Long, Jr.

        30        40        50        60        70        80        90  

V. Anthony Viozzi

        30        40        50        60        70        80        90  

Discretionary Pool

        30        40        50        60        70        80        90  

Note: Francis J. Haefner, Jr., Jeffrey A. Jacobsen, and Regional Senior Officers
are not included as participants in this Plan due to their participation in
individual incentive plans that are tailored to performance objectives within
their specific areas of responsibility.

Performance measures, performance objectives and weighting percentages for 2020
are as follows:

 

           Performance Objectives  

Performance Measure

   Weighting     Threshold     Level 1     Level 2     Target     Level 3    
Level 4     Maximum  

Commercial Lines Premium Growth

     25 %      3 %      4 %      5 %      6 %      7 %      8 %      9 % 

Personal Lines Premium Growth

     15 %      (3 )%      (2 )%      (1 )%      —   %      1 %      2 %      3
% 

Adjusted Statutory Combined Ratio

     40 %      100 %      99 %      98 %      97 %      96 %      95 %      94
% 

Operating Return on Equity

     20 %      7.5 %      8 %      8.5 %      9 %      9.5 %      10 %      10.5
% 